DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicants claim to priority to provisional applicant No. 62/432,304 filed December 9, 2016.  

Status of Claims 
This Office Action is responsive to the amendment filed on March 23, 2021. As directed by the amendment: claims 1, 5-6, 10, and 18 have been amended; claim 11 has been cancelled, and claim 47 has been added. Thus, claims 1-10, 12-16 and 22-47 are presently pending in this application, claims 18-21 being withdrawn from consideration. 
Claim 1 was previously rejected under 35 U.S.C. 103 as being unpatentable over Blacker et al. (U.S. Pub. No. 2002/0157663in view of Von Hollen et al. (U.S. Pub. No. 2013/0008436). Claim 2 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Papania et al. (U.S. Pub. No. 2016/0058960). Claim 3 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Denyer et al. (U.S Patent No. 2009/0025718). Claims 4 and 27 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Van Der Mark et al. (U.S. Pub. No. 2015/0020804). Claim 4 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Smaldone (U.S Pub. No. 2016/0339187). Claims 5 and 23 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Morrison (U.S. Pub. No. 2016/0250426). Claims 5 and 24 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Chu et al. (U.S. Pub. No. 2013/0213115). Claims 6 and 33-39 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Denyer et al. (U.S Patent No. 2009/0025718) and Takei et al. (U.S. Patent No. 8,607,783). Claims 7-9 were previously rejected under  Claims 10-11 and 22 were previously rejected under 35 U.S.C. 103 as being unpatentable over Blacker et al. (U.S. Pub. No. 2002/0157663) in view of Bougatef (U.S. Pub. No. 2018/0036199). Claim 12 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Papania et al. (U.S. Pub. No. 2016/0058960). Claim 13 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Denyer et al. (U.S Patent No. 2009/0025718). Claims 14 and 30 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Van Der Mark et al. (U.S. Pub. No. 2015/0020804). Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable further in view of Smaldone (U.S Pub. No. 2016/0339187). Claims 15 and 25 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Von Hollen et al. (U.S. Pub. No. 2013/0008436) and Morrison (U.S. Pub. No. 2016/0250426). Claims 15 and 26 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Von Hollen et al. (U.S. Pub. No. 2013/0008436) and Chu et al. (U.S. Pub. No. 2013/0213115). Claims 16 and 40-46 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Denyer et al. (U.S Patent No. 2009/0025718) and Takei et al. (U.S. Patent No. 8,607,783). Claim 28 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Shimaoka (U. S. Pub. No. 2002/0036776). Claim 29 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Chu et al. (U.S. Pub. No. 2013/0213115). Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable further in view of Shimaoka (U. S. Pub. No. 2002/0036776). Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable further in view of Chu et al. (U.S. Pub. No. 2013/0213115). Applicant’s amendments necessitated the application of grounds of rejection, shown below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Blacker et al. (U.S. Pub. No. 2002/0157663; hereinafter: “Blacker”) in view of Hillsman (U.S. Patent No. 4,981,158).
Regarding Claim 1, Blacker discloses a nebulizer system comprising a nebulizer (10; Fig. 1-3; ¶¶ 0042-0060) comprising a housing (13; Fig. 6-7; ¶ 0042) having an ambient air inlet (56; Fig. 2 and 8; ¶ 0049), a chamber (20, A, Fig. A annotated below; Fig. 1 and 6-8) for holding an aerosol (¶ 0057), a medication reservoir (80; Fig. 6-8), a pressurized gas inlet (22, 24; Fig. 3 and 6-8) in flow communication with the chamber (¶¶ 0042-0044; Fig. 6-8), and an air outlet (18; Fig. 1-3, 6-8) communicating with the chamber for permitting the aerosol to be withdrawn from the 

    PNG
    media_image1.png
    365
    287
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 8 of Blacker.
Blacker does not specifically discloses the nebulizer system comprising a flow detector coupled to the nebulizer and operable to detect an inhalation flow rate through the chamber; configured to provide feedback to a user about the inhalation flow rate ; and a controller operably connected with the activation detector, flow detector and feedback device, wherein the controller receives input from the activation detector and flow detector and signals the feedback device to provide feedback about an upper inhalation flow rate limit and/or a lower inhalation flow rate limit in real time such that the user may adjust and maintain the inhalation flow rate between the upper inhalation flow rate limit and the lower inhalation flow rate limit in real time.
Hillsman teaches a biofeedback training system (Abstract; col 2, ln 20-37; col 2, ln 58 to col 3, ln 9, col 3, ln 10-23; col 4, ln 9-43; col 5, ln 14-66) comprising an activation detector (7, Fig. 2; col 6, ln 27-61), a flow detector (5, 12; Fig. 2-3; col 5, ln 14 to col 6, ln 68) coupled to an inhalation device (2; Fig. 1-3) and operable to detect an inhalation flow rate through a chamber (interior of inhalation device 2; Fig. 1-3; col 5, ln 14 to col 6, ln 68); a feedback device (10; Fig. 6-8C; Abstract; col 6, ln 45-49) configured to provide feedback to a user about the inhalation flow rate in real time (Abstract; col 8, ln 49 to col 10, ln 17); and a controller (6; Fig. 1-2) operably connected with the activation detector, flow detector and feedback device (Fig. 1-3; Abstract; col 8, ln 49 to col 10, ln 17), wherein the controller receives input from the activation detector and flow detector and signals the feedback device to provide feedback about an upper inhalation flow rate limit (57; Fig. 8A-8C) and a lower inhalation flow rate limit (58; Fig. 8A-8C) in real time such that the user may adjust and maintain the inhalation flow rate between the upper inhalation flow rate limit and the lower inhalation flow rate limit in real time (Abstract; col 5, ln 14 to col 6, ln 68; col 7, ln 47 to col 10, ln 17; Examiner notes: Hillsman discloses the biofeedback training system wherein on the feedback device displays the real time inhalation flow rate (59, 60; Fig. 8B-8C) along with the programmed prescription lines, the upper inhalation flow rate limit, and the lower inhalation flow rate limit such that the users can adjust their inhalation flow rate in real time to be close to the programmed prescription lines and away from the upper inhalation flow rate and the lower inhalation flow rate limits.) for the purpose of activating auditory and visual biofeedback prompts to correct deficient performance (col 8, ln 49 to col 10, ln 17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the activation detector of the nebulizer system of 
Regarding Claim 9, the modified device of Blacker discloses the nebulizer system further comprising storage operable to log treatment occurrences (See Hillsman: 17; Fig. 2; col 6, ln 67 to col 10, ln 17).
Regarding Claim 47, the modified device of Blacker discloses the nebulizer system wherein the feedback comprises visual (8, 10, 11; Fig. 1-3, 5-8C) and auditory (11; Fig. 2) feedback (col 8, ln 49 to col 10, ln 17). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Hillsman as applied to claim 1 above, and further in view of Papania et al. (U.S. Pub. No. 2016/0058960; hereinafter: “Papania”).
Regarding Claim 2, the modified device of Blacker discloses the nebulizer system, shown above. 
The modified device of Blacker does not specifically disclose the nebulizer system comprising a medication identifier coupled to the nebulizer and operable to identify a type of medication introduced into a medication reservoir.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the medication identifier as taught by Papania for the purpose of allowing the identification of the type of medication introduced into the nebulizer (See Papania: ¶ 0185).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Hillsman as applied to claim 1, above, and further in view of Denyer et al. (U.S Patent No. 2009/0025718; hereinafter: “Denyer”). 
Regarding Claim 3, the modified device of Blacker discloses the nebulizer system, shown above. 
The modified device of Blacker does not specifically disclose the nebulizer system comprising a concentration detector coupled to the nebulizer and operable to identity a concentration of a liquid medication disposed within the mediation reservoir.
Denyer teaches a consistency maintenance apparatus comprising a concentration detector (217; Fig. 2) coupled to a nebulizer (100; Fig. 2) and operable to identity a concentration of a liquid medication (“L”; ¶ 0020) within a mediation reservoir (115; Fig. 2; ¶¶ 0020, 0038-0043, 0047, 0049-0050, 0057-0058; Examiner notes: Denyer discloses senses whether the concentration of liquid medication has been depleted, i.e. the presence (or absence) of liquid in the reservoir.) for the purpose of detecting the presence or absence, or the amount of liquid in the reservoir determine when the treatment should end and update a log or generate a record of the treatment in data repository (260; Fig. 2; ¶ 0039) for further analysis or diagnosis (¶¶ 0020, 0038-0043, 0047, 0049-0050, 0057-0058). 
liquid medication within the mediation reservoir as taught by Denyer for the purpose of detecting the presence or absence, or the amount of liquid in the reservoir determine when the treatment should end and update a log or generate a record of the treatment in data repository (See Denyer: 260; Fig. 2; ¶ 0039) for further analysis or diagnosis (See Denyer: ¶¶ 0020, 0038-0043, 0047, 0049-0050, 0057-0058).

Claims 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Hillsman as applied to claim 1 above, and further in view of Van Der Mark et al. (U.S. Pub. No. 2015/0020804; hereinafter: “Van Der Mark”). 
Regarding Claim 4, the modified device of Blacker discloses the nebulizer system, shown above.
The modified device of Blacker does not specifically disclose the nebulizer system further comprising a particle size detector coupled to the nebulizer and operable to measure a particle size distribution of an aerosolized medication in the chamber.
Van Der Mark teaches an analysis of aerosol flow comprising a particle size detector (“optical system”, 6A, 8A1, 8A2; Fig. 2; ¶¶ 0044, 0055-0057) coupled to a nebulizer (1; Fig. 1-2; ¶ 0044) and operable to measure a particle size distribution of an aerosolized medication (2; Fig. 1-2; ¶¶ 0003-0007, 0055-0057, Abstract) in a chamber (10; Fig. 1; ¶¶ 0014-0021, 0024-0025) for the purpose of determining the aerosol density (¶ 0012), giving an indication of the performance of the nebulizer (¶ 0013), generating certain desired particle sizes (¶ 0013), and for the purpose of controlling the flow based on particle size and/or particle density (¶ 0027). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the 
Regarding Claim 27, the modified device of Blacker discloses the nebulizer system wherein the particle size detector comprises a light source (See Van Der Mark: 8A1, 8A2; Fig. 2; ¶¶ 0044, 0055-0057) and a light detector (See Van Der Mark: 6A; Fig. 2; ¶¶ 0044, 0055-0057) spaced apart from the light source (See Van Der Mark: Fig. 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Hillsman as applied to claim 10 above, and further in view of Smaldone (U.S Pub. No. 2016/0339187).
Regarding claim 4, the modified device of Blacker discloses the nebulizer system, shown above. 
The modified device of Blacker does not specifically disclose the nebulizer system comprising a particle size detector coupled to the nebulizer and operable to measure a particle size distribution of an aerosolized medication.
Smaldone teaches controlled drug delivery device comprising a particle size detector (Abstract; ¶¶ 0035, 0070; Fig. 1) coupled to the nebulizer and operable to measure a particle size distribution of an aerosolized medication (Abstract; ¶¶ 0035, 0070; Fig. 1) for the purpose of measuring the particle size distribution of a medication in order to achieve the highest regional lung deposition with the lowest possible upper airway deposition and maximal total lung deposition (¶¶ 0003, 0100). 
.

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Hillsman as applied to claim 1, above, and further in view of Morrison (U.S. Pub. No. 2016/0250426).
Regarding claims 5 and 23, the modified device of Blacker discloses the nebulizer system operable to notify the user via the feedback device when an end of treatment has been reached and wherein the controller is operable to notify the user via the feedback device (See Hillsman: col 5, ln 17-66; Fig. 6-8C; Examiner notes: Hillsman discloses the feedback device as Screen #2 operable to indicate to the user when the end of treatment has been reached), shown above. 
The modified device of Blacker does not specifically disclose the nebulizer system further comprising an end of treatment detector coupled to the nebulizer, and wherein the end of treatment detector comprises a microphone operable to detect a sputter caused by gaps in fluid flow.
Morrison an ultrasonic energy measurements in respiratory drug delivery devices comprising an end of treatment detector (microphone-142; Fig. 1, 15A, 15B; ¶¶ 0017, 0023-0035) coupled to a nebulizer (11; Fig. 1) and connected to a controller (110; Fig. 1), and wherein the end of treatment detector comprises a microphone (¶¶ 0017, 0023-0035) operable to detect a sputter caused by gaps in fluid flow (¶¶ 0017, 0023-0035) for the purpose of detecting conditions 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the end of treatment detector connected to the controller and comprising the microphone operable to detect a sputter caused by gaps in fluid flow coupled to the nebulizer as taught by Morrison for the purpose of detecting conditions including sputter and end of treatment (See Morrison: ¶ 0033) and adjusting the driving frequency based on a phase difference between the ultrasonic energy measured (See Morrison: ¶ 0032).

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Hillsman as applied to claim 1, above, and further in view of Chu et al. (U.S. Pub. No. 2013/0213115; hereinafter: “Chu”).
Regarding claims 5 and 24, the modified device of Blacker discloses the nebulizer system operable to notify the user via the feedback device when an end of treatment has been reached, wherein the controller is operable to notify the user via the feedback device (See Hillsman: col 5, ln 17-66; Fig. 6-8C; Examiner notes: Hillsman discloses the feedback device as Screen #2 operable to indicate to the user when the end of treatment has been reached), and wherein the nebulizer comprises a baffle (See Blacker: 46; Fig. 3, 7) spaced apart from an orifice (See Blacker: 28; Fig. 6-7) of the gas inlet (See Blacker: ¶¶ 0043, 0047). 
The modified device of Blacker does not specifically disclose the nebulizer system further comprising an end of treatment detector coupled to the nebulizer, and wherein the end of treatment detector comprises a force or pressure sensor operably coupled to the baffle.
Chu teaches a particle detecting apparatus comprising a detector (28; Fig. 21A, 21B) comprising a pressure sensor in the flow of entrained particles from an orifice (A, Fig. B 

    PNG
    media_image2.png
    436
    503
    media_image2.png
    Greyscale

Figure B, Adapted From Figure 21A of Chu.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the end of treatment detector comprising the detector coupled to the nebulizer and the end of treatment detector comprising the pressure sensor in the flow of entrained particles from the orifice (A, Fig. B annotated above) of the gas inlet (i.e. operably coupled to the baffle) as taught by Chu for the purpose of ensuring the flow from the orifice of the gas inlet is in correct alignment (See Chu: ¶¶ 0130-0135).

Claims 6 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Hillsman as applied to claim 5, above, and further in view of Denyer and Takei et al. (U.S. Patent No. 8,607,783; hereinafter: “Takei”).
Regarding Claim 6, the modified device of Blacker discloses the nebulizer system, show above. 
The modified device of Blacker does not specifically disclose the nebulizer system further comprising a residual volume detector coupled to the nebulizer and operable to notify the user of a residual volume of medication when end of treatment has been reached.
Denyer teaches a consistency maintenance apparatus comprising a residual volume detector (217; Fig. 2) coupled to a nebulizer [100; Fig. 2; ¶¶ 0020, 0038-0043, 0047, 0049-0050, 0057-0058; Examiner notes: Denyer discloses senses whether the concentration of liquid medication has been depleted, i.e. the presence (or absence) of liquid in the reservoir.] for the purpose of detecting the presence or absence, or the amount of liquid remaining, to determine when the treatment should end and update a log or generate a record of the treatment in data repository (260; Fig. 2; ¶ 0039) for further analysis or diagnosis (¶¶ 0020, 0038-0043, 0047, 0049-0050, 0057-0058). 
Takei teaches an inhalation apparatus which detects a residual volume of the apparatus and notifies the user when end of treatment has been reached (col 9, ln 55-col 10, ln 8) via a feedback device (15; Fig. 2, 9-11) connected to a controller (4; Fig. 9) for the purpose of notifying a user when there is insufficient residual drug remaining (col 9, ln 55-col 10, ln 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the residual volume detector coupled to the nebulizer, as taught by Denyer and include notifying the user of the residual volume of medication when end of treatment has been reached via the feedback device connected to the controller, as taught by Takei for the purpose of detecting the presence or absence, or the amount of liquid remaining, to determine when the treatment should 
Regarding Claim 33, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector comprises a capacitive sensor operably coupled to the reservoir (See Denyer: ¶¶ 0038-0040).
Regarding Claim 34, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector comprises a moveable floating element disposed in the reservoir and a stationary sensing unit operable to sense the position of the floating element (See Denyer: ¶¶ 0038-0040).
Regarding Claim 35, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector may comprise any device for measuring the presence or absence of liquid, or the amount of liquid, in the reservoir (See Denyer: 115; Fig. 2),  including a light obstruction or scattering sensor, an ultrasound or radio wave transmission time sensor, a sensor that measures electrical capacitance of air, a float switch, or other known sensors that can detect the presence of or absence of liquid can be used (See Denyer: ¶ 0038) all of which could be used to achieve the same predictable result of determining the residual volume in the reservoir and thus the listed residual volume detectors and a pressure sensor coupled to the reservoir were art-recognized equivalents before the effective filing date of the invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the pressure sensor coupled to the reservoir as the residual volume detector since it has been held that substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding Claim 36, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector comprises a light source and a light detector spaced apart 
Regarding Claim 37, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector may comprise any device for measuring the presence or absence of liquid, or the amount of liquid, in the reservoir (See Denyer: 115; Fig. 2),  including a light obstruction or scattering sensor, an ultrasound or radio wave transmission time sensor, a sensor that measures electrical capacitance of air, a float switch, or other known sensors that can detect the presence of or absence of liquid can be used (See Denyer: ¶ 0038) all of which could be used to achieve the same predictable result of determining the residual volume in the reservoir and thus the listed residual volume detectors and a plurality of spaced apart conductive strips disposed along an interior surface of the reservoir were art-recognized equivalents before the effective filing date of the invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the plurality of spaced apart conductive strips disposed along the interior surface of the reservoir as the residual volume detector since it has been held that substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding Claim 38, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector may comprise any device for measuring the presence or absence of liquid, or the amount of liquid, in the reservoir (See Denyer: 115; Fig. 2),  including a light obstruction or scattering sensor, an ultrasound or radio wave transmission time sensor, a sensor that measures electrical capacitance of air, a float switch, or other known sensors that can detect the presence of or absence of liquid can be used (See Denyer: ¶¶ 0038) all of which could be used to achieve the same predictable result of determining the residual volume in the reservoir and thus the listed residual volume detectors and a transducer and a receiver spaced above a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the transducer and the receiver spaced above the bottom of the reservoir as the residual volume detector since it has been held that substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding Claim 39, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector may comprise any device for measuring the presence or absence of liquid, or the amount of liquid, in the reservoir (See Denyer: 115; Fig. 2),  including a light obstruction or scattering sensor, an ultrasound or radio wave transmission time sensor, a sensor that measures electrical capacitance of air, a float switch, or other known sensors that can detect the presence of or absence of liquid can be used (See Denyer: ¶ 0038) all of which could be used to achieve the same predictable result of determining the residual volume in the reservoir and thus the listed residual volume detectors and a camera directed toward the reservoir were art-recognized equivalents before the effective filing date of the invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the transducer and the camera directed toward the reservoir as the residual volume detector since it has been held that substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Hillsman as applied to claim 1 above, and further in view of Bougatef (U.S. Pub. No. 2018/0036199).
Regarding Claim 7, the modified device of Blacker discloses the nebulizer system, shown above. 

Bougatef teaches a ventilation therapy apparatus comprising an air supply detector (506; Fig. 5) coupled to a nebulizer (860; Fig. 8-9b; ¶ 0072) and operable to identify a pressure of a pressurized gas supply (508; Fig. 5) coupled to a pressurized gas inlet (502; Fig. 5) of the nebulizer (Fig. 5; ¶¶ 0064, 0068) for the purpose of identifying when the pressurized gas supply pressure is out of tolerance (¶ 0068). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the air supply detector coupled to the nebulizer and operable to identify the pressure of the pressurized gas supply coupled to the pressurized gas inlet of the nebulizer as taught by Bougatef for the purpose of identifying when the pressurized gas supply pressure is out of tolerance (See Bougatef: ¶ 0068).
Regarding Claim 8, the modified device of Blacker discloses the nebulizer system wherein the feedback device is operable to communicate a respirable dose administered to the user (See Hillsman: col 7, ln 47 to col 10, ln 28; Fig. 3-8C).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blacker (U.S. Pub. No. 2002/0157663) in view of Bougatef (U.S. Pub. No. 2018/0036199) in view of Hillsman (U.S. Patent No. 4,981,158). 
Regarding Claims 10, and 22, Blacker discloses a nebulizer system comprising a nebulizer (10; Fig. 1-3; ¶¶ 0042-0060) comprising a housing (13; Fig. 6-7; ¶ 0042) having an ambient air inlet (56; Fig. 2 and 8; ¶ 0049), a chamber (20, A, Fig. A annotated above; Fig. 1 and 6-8) for holding an aerosol (¶ 0057), a medication reservoir (80; Fig. 6-8), a pressurized gas inlet 
Blacker does not specifically discloses the nebulizer system comprising a means for identifying a pressure of a pressurized gas supply coupled to the nebulizer; means for detecting an inhalation flow rate through the chamber; means for providing feedback to a user about the inhalation flow rate in real time; and a controller operably connected with the means for detecting the activation, means for identifying the pressure and means for detecting the inhalation flow rate, wherein the controller receives input from the means for detecting the activation, the means for identifying the pressure and the means for detecting the inhalation flow rate, and signals the means for providing feedback to provide feedback about an upper inhalation flow rate limit and/or a lower inhalation flow rate limit in real time such that the user may adjust and maintain the inhalation flow rate between the upper inhalation flow rate limit and the lower inhalation flow rate limit in real time.
Bougatef teaches a ventilation therapy apparatus comprising an air supply detector (506; Fig. 5; i.e. “means for identifying a pressure”) coupled to a nebulizer (860; Fig. 8-9b; ¶ 0072) and operable to identify a pressure of a pressurized gas supply (508; Fig. 5) coupled to a pressurized gas inlet (502; Fig. 5) of the nebulizer (Fig. 5; ¶¶ 0064, 0068) for the purpose of identifying when the pressurized gas supply pressure is out of tolerance (¶ 0068). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nebulizer system of Blacker to include the air supply detector coupled to the nebulizer and operable to identify the pressure of the pressurized gas supply coupled to the pressurized gas inlet of the nebulizer as taught by Bougatef and to .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Bougatef in view of Hillsman as applied to claim 10 above, and further in view of Papania .
Regarding Claim 12, the modified device of Blacker discloses the nebulizer system, shown above. 
The modified device of Blacker does not specifically disclose the nebulizer system comprising a medication identifier coupled to the nebulizer and operable to identify a type of medication introduced into a medication reservoir.
Papania teaches an aerosol delivery system comprising a medication identifier (404, 406, 414, 416; Fig. 27A-28B) coupled to the nebulizer and operable to identify a type of medication introduced into a medication reservoir (¶¶ 0185-0190) for the purpose of allowing the identification of the type of medication introduced into the nebulizer (¶ 0185). 
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Bougatef in view of Hillsman as applied to claim 10, above, and further in view of Denyer. 
Regarding Claim 13, the modified device of Blacker discloses the nebulizer system, shown above. 
The modified device of Blacker does not specifically disclose the nebulizer system comprising a concentration detector coupled to the nebulizer and operable to identity a concentration of a liquid medication disposed within the mediation reservoir.
Denyer teaches a consistency maintenance apparatus comprising a concentration detector (217; Fig. 2) coupled to a nebulizer (100; Fig. 2) and operable to identity a concentration of a liquid medication (“L”; ¶ 0020) within a mediation reservoir (115; Fig. 2; ¶¶ 0020, 0038-0043, 0047, 0049-0050, 0057-0058; Examiner notes: Denyer discloses senses whether the concentration of liquid medication has been depleted, i.e. the presence (or absence) of liquid in the reservoir.) for the purpose of detecting the presence or absence, or the amount of liquid in the reservoir determine when the treatment should end and update a log or generate a record of the treatment in data repository (260; Fig. 2; ¶ 0039) for further analysis or diagnosis (¶¶ 0020, 0038-0043, 0047, 0049-0050, 0057-0058). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the concentration detector coupled to the nebulizer and operable to identity the concentration of the liquid medication within the mediation reservoir as taught by Denyer for the purpose of detecting the presence or absence, or the amount of liquid in the reservoir determine when the treatment .

Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Bougatef in view of Hillsman as applied to claim 10 above, and further in view of Van Der Mark. 
Regarding Claim 14, the modified device of Blacker discloses the nebulizer system, shown above.
The modified device of Blacker does not specifically disclose the nebulizer system further comprising a particle size detector coupled to the nebulizer and operable to measure a particle size distribution of an aerosolized medication in the chamber.
Van Der Mark teaches an analysis of aerosol flow comprising a particle size detector (“optical system”, 6A, 8A1, 8A2; Fig. 2; ¶¶ 0044, 0055-0057) coupled to a nebulizer (1; Fig. 1-2; ¶ 0044) and operable to measure a particle size distribution of an aerosolized medication (2; Fig. 1-2; ¶¶ 0003-0007, 0055-0057, Abstract) in a chamber (10; Fig. 1; ¶¶ 0014-0021, 0024-0025) for the purpose of determining the aerosol density (¶ 0012), giving an indication of the performance of the nebulizer (¶ 0013), generating certain desired particle sizes (¶ 0013), and for the purpose of controlling the flow based on particle size and/or particle density (¶ 0027). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the particle size detector coupled to the nebulizer and operable to measure a particle size distribution of an aerosolized medication in the chamber as taught by Van Der Mark for the purpose of determining the aerosol density (See Van Der Mark: ¶ 0012), giving an indication of the performance of the nebulizer (See Van Der Mark: ¶ 0013), generating certain desired particle 
Regarding Claim 30, the modified device of Blacker discloses the nebulizer system wherein the particle size detector comprises a light source (See Van Der Mark: 8A1, 8A2; Fig. 2; ¶¶ 0044, 0055-0057) and a light detector (See Van Der Mark: 6A; Fig. 2; ¶¶ 0044, 0055-0057) spaced apart from the light source (See Van Der Mark: Fig. 2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Bougatef in view of Hillsman as applied to claim 10 above, and further in view of Smaldone.
Regarding claim 14, the modified device of Blacker discloses the nebulizer system, shown above. 
The modified device of Blacker does not specifically disclose the nebulizer system comprising a particle size detector coupled to the nebulizer and operable to measure a particle size distribution of an aerosolized medication.
Smaldone teaches controlled drug delivery device comprising a particle size detector (Abstract; ¶¶ 0035, 0070; Fig. 1) coupled to the nebulizer and operable to measure a particle size distribution of an aerosolized medication (Abstract; ¶¶ 0035, 0070; Fig. 1) for the purpose of measuring the particle size distribution of a medication in order to achieve the highest regional lung deposition with the lowest possible upper airway deposition and maximal total lung deposition (¶¶ 0003, 0100). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the particle size detector coupled to the nebulizer and operable to measure a particle size distribution of an aerosolized medication as taught by Smaldone for the purpose of measuring the particle size distribution of a medication in order to achieve the highest regional lung deposition with the .

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Bougatef in view of Hillsman as applied to claim 10, above, and further in view of Von Hollen and Morrison.
Regarding claims 15 and 25, the modified device of Blacker discloses the nebulizer system, shown above. 
The modified device of Blacker does not specifically disclose the nebulizer system further comprising means for notifying the user when an end of treatment has been reached and wherein the means for notifying comprises a microphone operable to detect a sputter caused by gaps in fluid flow. 
Von Hollen teaches a respiratory apparatus comprising means for notifying the user when an end of treatment has been reached (LEDs-48 and Speaker-62; Fig. 1, 3-4; Claim 1; ¶¶ 0040-0043; Fig. 8B; Examiner notes: Von Hollen discloses the feedback device as the LEDs and the Speaker each operable to notify the user when the end of treatment has been reached) for the purpose of providing feedback in the form of instructions and providing compliance information regarding the proper use of respiratory apparatus to the user without interfering with the dispensing of medication (¶ 0029).
Morrison an ultrasonic energy measurements in respiratory drug delivery devices comprising an end of treatment detector (microphone-142; Fig. 1, 15A, 15B; ¶¶ 0017, 0023-0035) coupled to a nebulizer (11; Fig. 1) and wherein the end of treatment detector comprises a microphone (¶¶ 0017, 0023-0035) operable to detect a sputter caused by gaps in fluid flow (¶¶ 0017, 0023-0035) for the purpose of detecting conditions including sputter and end of treatment (¶ 0033). 


Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Bougatef in view of Hillsman as applied to claim 10, above, and further in view of Von Hollen and Chu.
Regarding claims 15 and 26, the modified device of Blacker discloses the nebulizer system wherein the nebulizer comprises a baffle (See Blacker: 46; Fig. 3, 7) spaced apart from an orifice (See Blacker: 28; Fig. 6-7) of the gas inlet (See Blacker: ¶¶ 0043, 0047).
The modified device of Blacker does not specifically disclose the nebulizer system further comprising a means for notifying the user when an end of treatment has been reached and wherein the means for notifying comprises a force or pressure sensor operably coupled to the baffle.
Von Hollen teaches a respiratory apparatus comprising means for notifying the user when an end of treatment has been reached (LEDs-48 and Speaker-62; Fig. 1, 3-4; Claim 1; ¶¶ 0040-0043; Fig. 8B; Examiner notes: Von Hollen discloses the feedback device as the LEDs and the Speaker each operable to notify the user when the end of treatment has been reached) for the purpose of providing feedback in the form of instructions and providing compliance information 
Chu teaches a particle detecting apparatus comprising a detector (28; Fig. 21A, 21B) comprising a pressure sensor in the flow of entrained particles from an orifice (A, Fig. B annotated above) of a gas inlet (B; Fig. B annotated above; ¶¶ 0130-0135) for the purpose of ensuring the flow from the orifice of the gas inlet is in correct alignment (¶¶ 0130-0135). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the means for notifying the user when an end of treatment has been reached as taught by Von Hollen and the means for notifying the user when the end of treatment has been reached further comprising the detector coupled to the nebulizer and means for notifying the user comprising the pressure sensor in the flow of entrained particles from the orifice (A, Fig. B annotated above) of the gas inlet (i.e. operably coupled to the baffle) as taught by Chu for the purpose of providing feedback in the form of instructions and providing compliance information regarding the proper use of respiratory apparatus to the user without interfering with the dispensing of medication (See Von Hollen: ¶ 0029) and ensuring the flow from the orifice of the gas inlet is in correct alignment (See Chu: ¶¶ 0130-0135), respectively.

Claims 16 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Bougatef in view of Hillsman as applied to claim 10 above, and further in view of Denyer and Takei.
Regarding Claim 16, the modified device of Blacker discloses the nebulizer system, show above. 
The modified device of Blacker does not specifically disclose the nebulizer system further comprising a residual volume detector coupled to the nebulizer and operable to notify the user of a residual volume of medication when end of treatment has been reached.

Takei teaches an inhalation apparatus which detects a residual volume of the apparatus and notifies the user when end of treatment has been reached (col 9, ln 55-col 10, ln 8) for the purpose of notifying a user when there is insufficient residual drug remaining (col 9, ln 55-col 10, ln 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the residual volume detector coupled to the nebulizer, as taught by Denyer and include notifying the user of the residual volume of medication when end of treatment has been reached, as taught by Takei for the purpose of detecting the presence or absence, or the amount of liquid remaining, to determine when the treatment should end and update a log or generate a record of the treatment in data repository (See Denyer: 260; Fig. 2; ¶ 0039) for further analysis or diagnosis (See Denyer: ¶¶ 0020, 0038-0043, 0047, 0049-0050, 0057-0058) and notifying a user when there is insufficient residual drug remaining (See Takei: col 9, ln 55-col 10, ln 8), respectively. 
Regarding Claim 40, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector comprises a capacitive sensor operably coupled to the reservoir (See Denyer: ¶¶ 0038-0040).
Regarding Claim 41, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector comprises a moveable floating element disposed in the 
Regarding Claim 42, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector may comprise any device for measuring the presence or absence of liquid, or the amount of liquid, in the reservoir (See Denyer: 115; Fig. 2),  including a light obstruction or scattering sensor, an ultrasound or radio wave transmission time sensor, a sensor that measures electrical capacitance of air, a float switch, or other known sensors that can detect the presence of or absence of liquid can be used (See Denyer: ¶ 0038) all of which could be used to achieve the same predictable result of determining the residual volume in the reservoir and thus the listed residual volume detectors and a pressure sensor coupled to the reservoir were art-recognized equivalents before the effective filing date of the invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the pressure sensor coupled to the reservoir as the residual volume detector since it has been held that substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding Claim 43, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector comprises a light source and a light detector spaced apart from the light source, wherein one of the light source and light detector is disposed in the reservoir (See Denyer: ¶¶ 0038-0040).
Regarding Claim 44, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector may comprise any device for measuring the presence or absence of liquid, or the amount of liquid, in the reservoir (See Denyer: 115; Fig. 2),  including a light obstruction or scattering sensor, an ultrasound or radio wave transmission time sensor, a sensor that measures electrical capacitance of air, a float switch, or other known sensors that can detect the presence of or absence of liquid can be used (See Denyer: ¶ 0038) all of which could be used to achieve the same predictable result of determining the residual volume in the reservoir 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the plurality of spaced apart conductive strips disposed along the interior surface of the reservoir as the residual volume detector since it has been held that substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding Claim 45, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector may comprise any device for measuring the presence or absence of liquid, or the amount of liquid, in the reservoir (See Denyer: 115; Fig. 2),  including a light obstruction or scattering sensor, an ultrasound or radio wave transmission time sensor, a sensor that measures electrical capacitance of air, a float switch, or other known sensors that can detect the presence of or absence of liquid can be used (See Denyer: ¶ 0038) all of which could be used to achieve the same predictable result of determining the residual volume in the reservoir and thus the listed residual volume detectors and a transducer and a receiver spaced above a bottom of the reservoir were art-recognized equivalents before the effective filing date of the invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the transducer and the receiver spaced above the bottom of the reservoir as the residual volume detector since it has been held that substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding Claim 46, the modified device of Blacker discloses the nebulizer system wherein the residual volume detector may comprise any device for measuring the presence or absence of liquid, or the amount of liquid, in the reservoir (See Denyer: 115; Fig. 2),  including a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the transducer and the camera directed toward the reservoir as the residual volume detector since it has been held that substitution of one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Hillsman in view of Van Der Mark as applied to claim 27, above, and further in view of Shimaoka.
Regarding Claim 28, the modified device of Blacker discloses the nebulizer system, shown above.
The modified device of Blacker does not specifically disclose the nebulizer system further comprising a Fourier lens disposed between the light source and the detector.
Shimaoka teaches a particle size analyzer comprising a Fourier lens (32d, 32e; Fig. 3; ¶¶ 0018-00222) disposed between a light source (32a; Fig. 3; ¶ 0019) and a detector (34; Fig. 3; ¶¶ 0019-0020) for the purpose of directing light scattered to a wide angle area to enter the detector (¶ 0019). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the Fourier lens disposed between the light source and the detector as taught by Shimaoka for the .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Hillsman in view of Smaldone as applied to claim 4 above, and further in view of Chu.
Regarding claim 29, the modified device of Blacker discloses the nebulizer system wherein the nebulizer comprises a baffle (See Blacker: 46; Fig. 3, 7) spaced apart from an orifice (See Blacker: 28; Fig. 6-7) of the gas inlet (See Blacker: ¶¶ 0043, 0047). 
The modified device of Blacker does not specifically disclose the nebulizer system wherein the particle size detector comprises a force or pressure sensor operably coupled to the baffle.
Chu teaches a particle detecting apparatus comprising a detector (28; Fig. 21A, 21B) comprising a pressure sensor in the flow of entrained particles from an orifice (A, Fig. B annotated above) of a gas inlet (B; Fig. B annotated above; ¶¶ 0130-0135) for the purpose of ensuring the flow from the orifice of the gas inlet is in correct alignment (¶¶ 0130-0135). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the particle size detector comprises the detector and the particle size detector comprising the pressure sensor in the flow of entrained particles from the orifice (A, Fig. B annotated above) of the gas inlet (i.e. operably coupled to the baffle) as taught by Chu for the purpose of ensuring the flow from the orifice of the gas inlet is in correct alignment (See Chu: ¶¶ 0130-0135).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Bougatef in view of Hillsman in view of Van Der Mark as applied to claim 30, above, and further in view of Shimaoka.
Regarding Claim 31, the modified device of Blacker discloses the nebulizer system, shown above.
The modified device of Blacker does not specifically disclose the nebulizer system further comprising a Fourier lens disposed between the light source and the detector.
Shimaoka teaches a particle size analyzer comprising a Fourier lens (32d, 32e; Fig. 3; ¶¶ 0018-00222) disposed between a light source (32a; Fig. 3; ¶ 0019) and a detector (34; Fig. 3; ¶¶ 0019-0020) for the purpose of directing light scattered to a wide angle area to enter the detector (¶ 0019). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the Fourier lens disposed between the light source and the detector as taught by Shimaoka for the purpose of directing light scattered to a wide angle area to enter the detector (See Shimaoka: ¶ 0019).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Blacker in view of Bougatef in view of Hillsman in view of Smaldone as applied to claim 14 above, and further in view of Chu.
Regarding claim 32, the modified device of Blacker discloses the nebulizer system wherein the nebulizer comprises a baffle (See Blacker: 46; Fig. 3, 7) spaced apart from an orifice (See Blacker: 28; Fig. 6-7) of the gas inlet (See Blacker: ¶¶ 0043, 0047). 
The modified device of Blacker does not specifically disclose the nebulizer system wherein the means for measuring comprises a force or pressure sensor operably coupled to the baffle.
Chu teaches a particle detecting apparatus comprising a detector (“means for measuring” 28; Fig. 21A, 21B) comprising a pressure sensor in the flow of entrained particles from an orifice (A, Fig. B annotated above) of a gas inlet (B; Fig. B annotated above; ¶¶ 0130-0135) for the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Blacker to include the means for measuring comprising the detector and the means for measuring comprising the pressure sensor in the flow of entrained particles from the orifice (A, Fig. B annotated above) of the gas inlet (i.e. operably coupled to the baffle) as taught by Chu for the purpose of ensuring the flow from the orifice of the gas inlet is in correct alignment (See Chu: ¶¶ 0130-0135).


Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the controller in independent claims 1 and 10 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C 103 rejection of Blacker in view of Hillsman of independent claim 1 and the 35 U.S.C 103 rejection of Blacker in view of Bougatef in view of Hillsman of independent claim 10, shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Examiner, Art Unit 3785